O’Neill, C. J.,
concurring.
I concur in paragraphs three, four and five of the syllabus and the judgment.
Paragraphs one and two of the syllabus are not necessary to the decision in this case.
The majority opinion, at page 323, states as follows:
“* # # it is our conclusion that there was no original defect of any sort in the punch press, and that, as a matter of law, Superior’s alteration of the safety device, coupled with the utilization of the press for the stamping of stock long enough to bridge the 24 inch gap between the [safety] buttons, was the sole responsible cause of the maiming of Mrs. Temple.”
That language forms the basis for the formulation of paragraph three of the syllabus, which rule is dispositive of this case except for the issue of the safety button guards. Paragraph four of the syllabus states the rule which is dispositive of that issue.
The holding of the majority that the sole responsible *329cause of the injury to the plaintiff was the acts of her employer, and the further holding that there was no original defect of any sort in the punch press, make it unnecessary and inappropriate to determine in general, without facts upon which to base a rule of law, what sort of defect would make the original manufacturer and the successor seller liable to the injured employee on the theory of strict liability in tort as a matter of law.
HbRbeet and P. Brown, JJ., concur in the foregoing concurring opinion.